DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beavers [4285354].
With respect to claim 1, Beavers discloses: An adjustable grill cover assembly having an adjustable length for enhancing removing said assembly from a grill, said assembly comprising: a cover (10) having an upper portion, a lower portion and a medial portion extending between said upper portion and said lower portion [see FIG 1], said cover being positionable over a cooking grill (88) wherein said cover is configured to protect the cooking grill from the elements, said cover being positionable in a 
Beavers further shows:
{cl. 5} The assembly according to claim 1, wherein said medial portion (34D) is collapsed when said cover is positioned in said shortened position, said medial portion being elongated between said upper portion and said lower portion when said cover is positioned in said elongated position [see FIG 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beavers [4285354], further in view of Neal et al [20020179211].
Regarding claims 2 and 6, Beavers discloses the invention as substantially claimed, however does not show certain details of how the cover is arranged with regard to the portions.
Neal makes up for these deficiencies by teaching:
{cl. 2} The assembly according to claim 1, wherein said upper portion has top wall and an outer wall extending downwardly therefrom, said outer wall having a distal edge with respect to said top wall, said outer wall having a plurality of intersecting sides, each of said intersecting sides angling outwardly between said top wall and said distal 
It would have been obvious at the time of filing the invention to modify the tent of Beavers with the teachings of Neil because it was known to provide specific shapes for the cover in order to properly conform to the object to be protected.
Beavers further shows:
{cl. 6} The assembly according to claim 2, wherein each of said first mating members is positioned on said outer wall of said upper portion, each of said first mating members being aligned with said distal edge of said outer wall, said first mating members being positioned on opposite sides of said outer wall with respect to each other [see FIG 1].

Allowable Subject Matter
Claim 8 is allowed. Claim 8 contains objected to subject matter of claims 3, 4 and 7. The features of these claims that are not present in the art are directed toward the lower portion having a top edge that meets the bottom edge of the top portion in a shortened position. These features are best seen in applicant’s figures 1 and 5.
Claims 3, 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims contain the same allowable subject matter is indicated above regarding claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/24/2022